Citation Nr: 1003526	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-19 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound to the right lower 
extremity, muscle group XI. 

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a shell fragment wound to the right shoulder, 
muscle group II.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease (DJD) of the lumbosacral 
spine.

4.  Entitlement to an initial rating in excess of 10 percent 
for DJD of the left hip.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 
1969.

The Veteran appeals a decision from the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).  However, jurisdiction for this appeal is from the RO 
in Montgomery, Alabama.  


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's 
disability to the lower right extremity has been 
characterized by pain and weakness upon exertion.  A 
moderately severe disability, characterized by loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles has not been shown.

2.  Throughout the course of the appeal, the Veteran's 
disability to the right shoulder has been characterized by 
pain and weakness upon exertion.  A moderately severe 
disability, characterized by loss of deep fascia, muscle 
substance, or normal firm resistance of muscles has not been 
shown.

3.  The Veteran's lumbar spine disability has been 
characterized by pain upon motion.  Examination of the lumbar 
spine indicated a slightly limited range of motion.  Forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, a combined range of motion 
of the thoracolumbar spine not greater than 120 degrees, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis, or incapacitating 
episodes having a total duration of at least two weeks, but 
less than four weeks, during the past 12 months have not been 
shown.  

4.  The Veteran's left hip disability has been characterized 
by pain upon motion.  Examination of the left him indicated a 
full range of motion.  X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, flexion of the thigh 
limited to 30 degrees, or abduction of the thigh limited to 
and motion lost beyond 10 degrees have not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound to the right lower 
extremity, muscle group XI, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 
4.56, 4.59, 4.71a, Diagnostic Code (DC) 5311 (2009).

2.  The criteria for a rating in excess of 20 percent for 
residuals of a shell fragment wound to right shoulder, muscle 
group II, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.56, 4.59, 
4.71a, DC 5302 (2009)

3.  The criteria for an initial rating in excess of 10 
percent for DJD to the lumbar spine have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.40, 4.45, 4.59, 4.71a, DCs 5003, 5242 (2009).

4.  The criteria for an initial rating in excess of 10 
percent for DJD to the left hip have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.40, 4.45, 4.59, 4.71a, DCs 5003, 5252, 5253 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's left hip and low back claims arise from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

Regarding his right shoulder and right lower extremity 
increased rating claims, a letter satisfying the notice 
requirements under 38 C.F.R. § 3.159(b)(1) was sent to the 
Veteran in March 2007, prior to the initial RO decision that 
is the subject of this appeal.  The letter informed him of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in March 2007.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records 
and service treatment records.  Further, the Veteran 
submitted private treatment records.  

Next, a specific VA medical examination pertinent to the 
issues on appeal was obtained in April 2007.  The Board finds 
that this examination was adequate for evaluation purposes.  
Specifically, the examiner reviewed the claims file, 
interviewed the Veteran and conducted a physical examination.  

Moreover, there is no indication that the VA examiner was not 
fully aware of the Veteran's past medical history or that 
they misstated any relevant fact.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to these claims.  Therefore, 
the available records and medical evidence have been obtained 
in order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The Court of Appeals for Veterans Claims (CAVC) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss under 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the CAVC in DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic codes governing 
limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Thus, actually 
painful, unstable, or malaligned joints, due to healed 
injury, are as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  See 38 C.F.R. § 4.59 (2009).

In cases where the Veteran's claim arises from a disagreement 
with the initial evaluation following the grant of service 
connection, the Board shall consider the entire period of 
claim to see if the evidence warrants the assignment of 
different ratings for different periods of time during these 
claims known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999). 

Alternatively, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).



Entitlement to Increased Ratings for Muscle Group 
Disabilities

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in five anatomical regions, 
including six muscle groups in the shoulder and arm, three in 
the forearm and hand, three in the foot and leg, six in the 
pelvic girdle and thigh, and five in the torso and neck.  See 
38 C.F.R. § 4.55(b) (2009).  

When considering the extent of the Veteran's disability, the 
Board must consider three aspects of the injury: (1) the type 
of injury; (2) the treatment history and complaints related 
to the injury; and (3) the current objective findings.  Based 
on the findings related to these three aspects, the 
disability will be rated as one which is "slight," 
"moderate," "moderately severe," or "severe." 38 C.F.R. 
§ 4.56 (2009).

In this case, the Veteran was wounded in the right arm, right 
shoulder and right lower extremity by grenade shrapnel in 
November 1967.  His wounds were debrided for a week before 
they were closed.  By January 1968, his wounds were observed 
at a physical examination to be healed with no arterial 
involvement and no sensory deficit, although there was some 
continued hypesthesia in the distribution of the superficial 
peroneal nerve.  

Accordingly, the Veteran is currently rated at 10 percent for 
his right lower extremity (muscle group XI) disability and 20 
percent for his right shoulder (muscle group II) disability.  
He is now claiming entitlement to increased ratings for these 
service-connected disabilities.  

Entitlement to a Rating in Excess of 10 Percent for a Shell 
Fragment Wound to the Right Lower Extremity (Muscle Group XI)

The Veteran is currently rated at 10 percent a shell fragment 
to his right lower extremity under 38 C.F.R. § 4.73, DC 5311, 
which characterizes his injury as "moderate."  In order to 
warrant a rating in excess of 10 percent, the evidence must 
show a disability that is "moderately severe" (20 percent).  

This muscle group affects propulsion, plantar flexion of the 
foot; stabilization of the arch; flexion of the toes; and 
flexion of the knee.  It involves the posterior and lateral 
crural muscles, and the muscles of the calf (triceps sural 
[gastrocnemius and soleus]; tibialis posterior; peroneus 
longus; peroneus brevis; flexor hallucis longus; flexor 
digitorum longus; popliteus; plantaris).

Under 38 C.F.R. § 4.56(d) (2009), moderately severe muscle 
disability is for application when the evidence indicates a 
type of injury that is a "through-and-through" or deep 
penetrating wound by a small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intramuscular scarring.  

History of treatment and complaints for a moderately severe 
injury may be shown by evidence of prolonged periods of 
hospitalization for treatment of the wound, or consistent 
complaints of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain or impairment of coordination or 
uncertainty of movement to a level that indicates an 
inability to keep up with work requirements.

Finally, objective findings for a moderately severe muscle 
injury include evidence of entrance and (if present) exit 
scars indicating the track of the missile through one of more 
muscle groups, indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side.  Tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56 (d)(3)(i-iii) 
(2009).  

The Board has determined that the criteria have not been met 
to classify the Veteran's right leg injury as moderately 
severe.  While active duty physical examinations from January 
1968 and January 1969 indicate that he experienced a through 
and through wound with some debridement, the wounds were 
closed one week later and were healed by the January 1968 
examination.  Moreover, there was no loss of function or 
sensory deficit noted at that time.  
 
The Veteran's history of treatment and complaints does not 
demonstrate a moderately severe level of disability involving 
Muscle Group XI.  Specifically, he has stated at an April 
2007 VA examination that he experience numbness and weakness 
in the right lower extremity.  He also noted that he was 
unable to walk more than fifty yards without resting and 
could not run, although he did not use a walking aid.  
However, the Veteran does work, and he has not indicated that 
his right leg disability has prevented him from working in 
such a capacity.  Moreover, the evidence does not indicate 
that he has required subsequent treatment since active duty.

Finally, while the Veteran noted at the April 2007 VA 
examination that he continues to experience numbness and 
weakness in the right lower extremity, there are no 
indications upon palpation of loss of deep fascia, muscle 
substance or normal firm resistance.  

Moreover, it is unclear whether his neurological deficit is 
due to his wound or to his low back disability.  In any 
event, as the evidence does not indicate that any 
neurological deficit is to the point where it has caused a 
decrease in muscle functioning, such neurological deficit 
would not be at a compensable level.  See 38 C.F.R. § 4.124a, 
DC 8526 (2009).  

Therefore, given the weight of the evidence, the Board 
concludes that the grenade fragment wound to the Veteran's 
right lower extremity is more properly characterized as 
moderate, rather than moderately severe.  Consequently, the 
criteria for a rating in excess of 10 percent have not been 
met.  

Entitlement to a Rating in Excess of 20 Percent for a Shell 
Fragment Wound to the Right Shoulder (Muscle Group II)

The Veteran is currently rated at 20 percent a shell fragment 
to his right shoulder under 38 C.F.R. § 4.73, DC 5302 which 
characterizes his injury as "moderate."  The evidence 
indicates that he is right handed and, as such, will be rated 
for injuries to his dominant side.  Accordingly, in order to 
warrant a rating in excess of 20 percent, the evidence must 
show a disability that is "moderately severe" (30 percent).  

Muscle Group II affects depression of the arm from the 
vertical overhead to hanging at the side, as well as downward 
rotation of the scapula; it also acts with Muscle Group III 
in forward and backward swinging of the arm.  This group 
involves the extrinsic muscles of the shoulder girdle 
(pectoralis major II [costosternal]; latissimus dorsi and 
teres major; pectoralis minor; rhomboid).

As was noted above, under 38 C.F.R. § 4.56(d) (2009), a  
moderately severe muscle disability is found where the injury 
is a "through-and-through" or deep penetrating wound by a 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intramuscular scarring.  

History of treatment and complaints for a moderately severe 
injury may be shown by evidence of prolonged periods of 
hospitalization for treatment of the wound, or consistent 
complaints of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain or impairment of coordination or 
uncertainty of movement to a level that indicates an 
inability to keep up with work requirements.

Finally, objective findings for a moderately severe muscle 
injury include evidence of entrance and (if present) exit 
scars indicating the track of the missile through one of more 
muscle groups, indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side.  Tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56 (d)(3)(i-iii) 
(2009).  

In this case, the criteria for an increased rating have not 
been met.  First, the evidence does not indicate that the 
shoulder wound was through and through or a deep penetrating 
wound.  While the wound was debrided and some of the shrapnel 
was left in the wound, the evidence does not indicate the 
presence of prolonged infection.  In fact, at a physical 
examination in January 1968, two months after his injury, the 
wounds were already healed.

The Veteran's history and complaints since his injury also do 
not indicate prolonged periods of hospitalization, or loss of 
power or impairment of coordination.  He has complained of 
some slight pain in his shoulder and has stated he must rest 
it periodically when using it; however, he was still able to 
keep up with his work requirements.  Moreover, although his 
strength was observed to be diminished, he had no lifting 
restrictions, and his range of motion in his right shoulder 
during the April 2007 VA examination was substantially 
normal.  Specifically, there was 170 degrees of flexion (180 
degrees is normal); 170 degrees of abduction (180 degrees is 
normal); and internal and external rotation of 80 degrees (90 
degrees is normal).  See Plate I, 38 C.F.R. § 4.71 (2009).

Additionally, the evidence does not indicate loss of deep 
fascia or muscle substance upon palpation.  While a VA 
outpatient treatment record dated in February 2007 noted his 
complaints of tingling in the right shoulder, there was no 
objective evidence of atrophy or loss of musculature.  

Finally, as was noted above, it is unclear whether any 
neurological deficit is due to his wound.  In any event, as 
the evidence does not indicate that any neurological deficit 
is to the point where it has caused a decrease in muscle 
functioning, such neurological deficit would not be at a 
compensable level.  See 38 C.F.R. § 4.124a, DCs 8510 & 8511 
(2009).  

Overall, given the weight of the evidence, the Board 
concludes that the grenade fragment wound to the Veteran's 
right shoulder is more properly characterized as moderate, 
rather than moderately severe.  Consequently, the criteria 
for a rating in excess of 20 percent have not been met. 

Entitlement to Increased Ratings for Joint Disabilities

Entitlement to a Rating in Excess of 10 Percent for DJD in 
the Lumbar Spine

The Veteran disagrees with his initial rating of 10 percent 
for the DJD in his lumbar spine.  Disabilities of the spine 
are rated based on a general rating schedule pursuant to 
38 C.F.R. § 4.71a (2009).  Thus, in order to warrant a rating 
in excess of 10 percent for DJD in the lumbar spine, the 
evidence must show:

*	Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees;
*	Combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; 
*	Muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis; 
*	X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations; or
*	Incapacitating episodes having a total duration of at 
least two weeks, but less than four weeks, during the 
past 12 months (all 20 percent).

38 C.F.R. § 4.71a, DCs 5003, 5242, 5243.

The term "combined range of motion" refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, Note 2, prior to DC 5243 (2009).

Additionally, an "incapacitating episode" is "a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician."  38 C.F.R. § 4.71a, Note 1, 
following DC 5243 (2009).

Furthermore, any associated neurologic abnormalities 
including, but not limited to, bowel or bladder impairment, 
shall be evaluated separately under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, Note 1, prior to DC 5243 (2008).

In this case, the evidence does not indicate that an 
increased rating is warranted.  First, the Veteran's range of 
motion was greater than that necessary for a 20 percent 
rating.  Specifically, at his VA examination in April 2007, 
he demonstrated a forward flexion of 75 degrees, and a 
combined range of motion of 210 degrees.  Moreover, a number 
of VA outpatient treatment notes from January and February 
2007 indicate that his forward flexion was approximately 70 
to 80 degrees.  Additionally, at one evaluation in February 
2007, he also displayed 34 degrees of extension and normal 
rotation.  Therefore, an increased rating is not warranted on 
these bases.  

The evidence also does not indicate episodes of muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis.  At his VA examination in April 2007, 
the muscles in his low back appeared normal, and his periodic 
outpatient treatment notes do not indicate an abnormal gait 
due to his low back disability.  Therefore, an increased 
rating is not warranted on this basis.  

Finally, the Veteran has not indicated that he experiences 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12 
months.  In this case, the Veteran has repeatedly complained 
of back pain that radiated into the legs, but the evidence 
does not indicate that he has been prescribed periods of bed 
rest.  Similarly, the evidence does not indicate that he has 
DJD in the spine that causes exacerbations.  Therefore, an 
increased rating is not warranted on this basis.  

Concerning any potential ratings neurological disorders 
related to his low back disability, as noted above, the 
Veteran has consistently complained about radiating pain, 
particularly down his left lower extremity.  However, this 
radiating pain does not appear to have resulted in any 
additional neurological disorders.  Specifically, this 
radiating pain has not appeared to impact the functioning of 
his extremities, and he has not mentioned any bladder 
incontinence.  Although he has some radiating pain, such pain 
alone is not sufficient to warrant a compensable rating.  

The Board recognizes the Veteran's complaints of persistent 
pain.  However, pain alone is not a factor that would impact 
a disability rating under the relevant diagnostic codes.  
Instead, as noted above, the Board may consider only the 
effect pain has on the relevant factors in the diagnostic 
codes which, in this case, focus primarily on mobility.  
Therefore, as limitation of motion, abnormal gait or guarding 
and incapacitating episodes have not been shown, the criteria 
for a rating in excess of 10 percent has not been met.  

Entitlement to a Rating in Excess of 10 Percent for DJD in 
the Left Hip

The Veteran is currently rated at 10 percent for degenerative 
arthritis of the left hip.  Under 38 C.F.R. § 4.71a, DC 5003 
(2009), degenerative arthritis is rated based on limitation 
of motion of the affected joint.  Accordingly, in order to 
warrant a rating in excess of 10 percent for a hip 
disability, the evidence must show

*	X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations (20 percent under DC 5003); 
*	flexion of the thigh limited to 30 degrees (20 percent 
under DC 5252); or
*	abduction of the thigh limited to and motion lost beyond 
10 degrees (20 percent under DC 5253).

Here, however, the Board concludes that a rating in excess of 
10 percent is not warranted.  First, the radiographic imaging 
has not indicated involvement or two or more major joints.  
Moreover, the X-ray taken of his left hip in April 2007 
indicated only minimal degenerative change.  The evidence 
also did not indicate a history of incapacitating 
exacerbations.  Therefore, an increased rating is not 
warranted on this basis.

Next, the evidence does not indicate flexion of the left 
thigh limited to 30 degrees or abduction of the thigh limited 
to 10 degrees.  To the contrary, at his April 2007 VA 
examination, the examiner noted "full and normal ranges of 
motion" in his left hip that did not decrease upon 
repetitive motion.  Therefore, an increased rating is not 
warranted on these bases.  

Overall, since X-ray evidence has not indicated the 
involvement of two or more joint with occasional 
incapacitating exacerbations, or since the Veteran has not 
demonstrated flexion of the thigh limited to 30 degrees or 
abduction of the thigh limited to and motion lost beyond 10 
degrees, the criteria for an increased rating have not been 
met.  

With respect to all of the Veteran's claims, the Board has 
also considered his statements that his disabilities are 
worse than their current evaluation suggests.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability for muscle or joint disorders according to the 
appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the 
nature and extent of the Veteran's disabilities has been 
provided by the medical personnel who have examined him 
during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluations.  The medical 
findings (as provided in the examination reports) directly 
address the criteria under which these disabilities are 
evaluated.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, the Veteran is self employed as an electrician 
but, other than the need to rest, he has not indicated that 
his disabilities affect him in a way not contemplated by the 
diagnostic codes.  Additionally, the evidence does not 
indicate that he has been hospitalized due to his 
disabilities. 

Moreover, the rating criteria reasonably describe his 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluations are, therefore, adequate.  
Consequently, referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, under 38 
C.F.R. § 3.321 is not warranted.  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the appeals are denied.


ORDER

A rating in excess of 10 percent for residuals of a shell 
fragment wound to right muscle group XI is denied. 

A rating in excess of 20 percent for residuals of a shell 
fragment wound to right muscle group II is denied.

An initial rating in excess of 10 percent for degenerative 
joint disease (DJD) of the lumbosacral spine is denied.

An initial rating in excess of 10 percent for DJD of the left 
hip is denied.





______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


